Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daft (US 2009/0069686 A1), and further in view of D’Urbino (2017, IEEE) and Van Rens (US 2018/0029076 A1).
Regarding claims 1 and 9, Daft teaches an apparatus, comprising:
a capacitive micromachined ultrasonic transducer (CMUT) [0006 CMUT transducer layers; fig. 3 #40 #42 #44 #46 CMUT] directly electrically coupled to a delta-sigma analog-to-digital converter (ADC) [fig. 3 shows line directly from CMUT to #48 sigma-delta A/D converter; 0020]
(claim 9: wherein the apparatus lacks an amplifier or a multiplexer between the CMUT and the delta-sigma ADC) [fig. 3 shows line directly from CMUT to #48 sigma-delta A/D converter; 0020]
(claim 16: 100-20,000 capacitive micromachined ultrasonic transducers (CMUTs); and one analog-to-digital converter (ADC) dedicated for each of the CMUTs [0023 256 elements; 0076 In one embodiment, sigma-delta conversion is performed, but other conversion may be provided. 
Daft does not explicitly teach … and yet D’Urbino teaches wherein [the CMUT] [title: delta sigma ADC for ultrasound imaging; pg. 140 cols. 1-2 bridging concept is not limited to the bulk PZT piezo-electric transducers … can be extended to micro-machined transducers, such as … CMUTs] serves as an integrator for the delta-sigma ADC [fig. 2 shows equivalent circuit model of transducer which is formed from series/parallel combination of RC circuit] and is within a feedback loop of the delta-sigma ADC [figs. 3a and 3b show two ADC circuit examples with transducer within feedback loop depicted with red and purple arrows leading from ADC output and continuing to input].

    PNG
    media_image1.png
    333
    720
    media_image1.png
    Greyscale

It would have been obvious to modify the CMUT cell attached to delta sigma A/D as shown in Daft, with the feedback as taught by D’Urbino because CMUT transducer can be modeled as an RC filter and therefore a CMUT cell acts as an RC integrator (Van Rens) [0046 electrode 122 
Regarding claims 2 and 10, Daft teaches the apparatus of claim 1, wherein the apparatus comprises between 100-1,000 CMUTs and between 100-1,000 delta-sigma ADCs, each of the CMUTs directly electrically coupled to one of the delta-sigma ADCs [0023 256 elements].
Regarding claims 3 and 11, Daft teaches the apparatus of claim 1, wherein the apparatus comprises between 1,000-10,000 CMUTs and between 1,000-10,000 delta-sigma ADCs, each of the CMUTs directly electrically coupled to one of the delta-sigma ADCs [0024 80x80 array of elements is 6400 elements].
Regarding claims 4 and 12, Daft teaches the apparatus of claim 1, wherein the apparatus comprises between 10,000-20,000 CMUTs and between 10,000-20,000 delta-sigma ADCs, each of the CMUTs directly electrically coupled to one of the delta-sigma ADCs [0045 FIG. 3 shows one embodiment of the CMUT layer 12 with a single CMUT. Multiple such as tens, hundreds, or thousands of CMUTs may form or act as an element. The CMUTs are electrically connected together to act as an element.].
Regarding claims 5 and 13, Daft teaches the apparatus of claim 1, wherein the CMUT and the delta-sigma ADC are monolithically integrated on a single substrate [0024 array of elements 14 is formed from silicon or other semiconductor material. The elements 14 are on silicon or other semiconductor substrate of the layer 12, such as being CMUTs formed in the surface of the substrate.; 0052 silicon transducers can connect into the chip at integrated circuit density by being manufactured directly on top of the electronics in a monolithic structure].
Regarding claims 7 and 14, Daft as modified by Van Rens teaches the apparatus of claim 1, wherein the delta-sigma ADC lacks an integrator distinct from the CMUT [0046 electrode 122 
It would have been understood by those reading Daft, with the benefit of the teaching of Van Rens that CMUT transducers contain a capacitor which serves as an RC filter (i.e., RC integrator).
Regarding claim 15, Daft as modified by Van Rens teaches the apparatus of claim 9, wherein an internal capacitance of the CMUT serves as an integrator for the delta-sigma ADC [0046].


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daft (US 2009/0069686 A1), D’Urbino (2017, IEEE), and Van Rens (US 2018/0029076 A1) as applied to claim 5 above, and further in view of Rothberg (US 2015/0297193 A1).
Regarding claim 6, Daft does not explicitly teach … and yet Rothberg teaches the apparatus of claim 5, further comprising a filter and a dither generator electrically coupled to the CMUT and monolithically integrated on the single substrate, wherein the dither generator is configured to output a dither output with a selectable dither noise density [abstract single chip imaging solution; 0040 CMUTs; 0108 In yet other embodiments, noise shaping may be used. Noise-shaping circuitry feeds the error(s) between the actual and re-quantized value back into the input (either directly or indirectly, e.g., via a filter).].
It would have been obvious to combine the integrated cmut and ADC of Daft, with the single chip noise shaping/filtering of Rothberg so that quantized noise may be used to reducing rounding error (Rothberg) [0106-0107].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In summary, D’Urbino (2017, IEEE) has been applied to the added limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645